Dear Mayor Benjamin:
This office is in receipt of your opinion request of recent date wherein you ask whether the additional $100 fine assessed to those who fail to appear in court is lawful.
Our response is governed by the provisions of Parishwide Schedule of Fines, Penalties and Costs; Written Pleas of Guilty; Payment; Exceptions, LSA-R.S. 32:641. Therein, note that in addition to the corresponding schedule of fines supplementary costs for the violation of traffic offenses may be charged.
The allowance for those supplementary costs, which is applicable, is found in LSA-R.S. 32:641. It states in pertinent part:
  A. The judges of any judicial district may adopt a parishwide schedule of fines, penalties and costs for violations of the traffic laws and regulations of the state of Louisiana or any parish under their jurisdiction, within the limits of such penalties as are set by law, and such schedules shall be applicable as provided hereafter.
  B. Any person apprehended for or charged with the violation of a law or regulation contained in such schedule may deposit a sum of money corresponding to the schedule of fines and costs for the violation of the particular traffic offense charged.
Furthermore, the provisions of Penalties; Alternatives to Citation, LSA-R.S. 32:57 allow the court to impose an additional penalty for failure to appear in court.
The allowance for this additional penalty, which is applicable, is found in LSA-R.S. 32:57(D). It states in pertinent part:
  D. If the offender fails to appear at the time and date indicated on the citation, the court may impose an additional penalty in an amount not to exceed the amount of the fine for the original violation.
We conclude that the $100 fine imposed for failure of the offender to appear in court falls under the additional penalty mentioned in the statute. The $100 fine can only be used for traffic offenses that exceed a fine of $100 for the original violation. Here the $100 fine does not exceed the fine of $162 for the original violation and is therefore lawful.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ PAUL KNIGHT ASSISTANT ATTORNEY GENERAL
PK/kw/jy
Date Released: September 27, 2002